 314DECISIONSOF NATIONAL LABOR RELATIONS BOARDHarlem River Consumers Cooperative,Inc.and 777Harlem Employees Union,Petitioner.Case 2-RC-15261June 21, 1971SUPPLEMENTAL DECISION ANDDIRECTIONBY MEMBERSFANNING, BROWN, AND KENNEDYPursuant to a Decision and Direction of Electionissued by the National Labor Relations Board on April10, 1970 (not printed in NLRB volumes), an electionby secret ballot was conducted on April 20, 1970, underthe direction and supervision of the Regional Directorfor Region 2 among the employees in the unit foundappropriate. At the conclusion of the election the par-ties were furnished with a tally of ballots which showedthat of approximately 48 eligible voters, 44 cast ballots,of which 14 were cast for the Petitioner, 15 for theIntervenor,' none were cast against representation, and15 were challenged. The challenged ballots were suffi-cient in number to affect the results of the election.On April 22, 1970, the Employer filed timely objec-tions to conduct affecting the results of the election andto the conduct of the election, and on May 22, 1970, theRegional Director for Region 2 directed a hearingbefore a Trial Examiner for the purpose of receivingevidence to resolve the issues raised by the 15 chal-lenged ballots and the Employer's objections. A hear-ing was held before Trial Examiner Henry L. Jalette onJune 22-25, 1970. On August 21, 1970, the Boardgranted the Employer's motion to reopen the record toreceive evidence concerningan allegationthat the In-tervenor should be disqualified because of a conflict ofinterest.Pursuant to that order, further hearing washeld before the Trial Examiner on September 21-23,1970. All parties were given full opportunity to exam-ine and cross-examine witnessesand to introduce evi-dence bearing on the issues. On January 8, 1971, theTrial Examiner issued and duly served on the partieshisReport on Challenges and Objections, attachedhereto. In his report, the Trial Examiner recommendedthat the Employer's objections be overruled. He furtherrecommended that the challenges to 3 ballots be sus-tained andtheir ballots not be opened and counted, andthat the challenges to 12 ballots be overruled and thattheir ballots be opened and counted and a revised tallybe issued.Finally, the Trial Examiner concluded thatIntervenor's business agent,Overton, had a businessinterestincompatible with the Intervenor's disinter-ested representation of the Employer's employees, andIRetail,Wholesale and Chain Store Food EmployeesUnion, Local 338,Retail,Wholesale and Department Store Union,AFL-CIO,hereinafter re-ferred to as Intervenor.therefore, if the Intervenor wins the election, it shouldnot be certified so long as Overton remains in thatcapacity in the Employer's geographicalarea.The Em-ployer and the Intervenor filed timely exceptions to theTrial Examiner's report and briefs in support thereof,,and the Intervenor filed a brief in support of the TrialExaminer's report and a brief in answer to the Em-ployer's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has considered the objections and chal-lenges,the Trial Examiner's report, and the exceptionsand briefs, and, upon the entire record in this case andfor the reasons fully expressed by the Trial Examiner,we hereby adopt his findings and recommendations inall respects,3 except as to the challenged ballot of Ar-thur Lee Gray.'DIRECTIONIt is hereby directed that the Regional Director forRegion 2 shall, within 10 days from the date of thisSupplemental Decision, open and count the ballots ofMiltonAndrews, JacquelineCreque,RaymondMedina, ClarenceMangin, Lee Walker, McCullenSmith, Estelle Daniels, Julia Miller, William Howard,Kenrich Chandler,Henry Jefferson, and VirginiaGaines, and thereafter prepare and cause to be servedon the parties a revised tally of ballots, includingtherein the count of said ballots; and take such furthersteps as may be necessary in accordance with this Di-rection and the Board's Rules and Regulations.SExceptions were filed to the Trial Examiner's recommendations that thechallenges to the ballotsof JosephGadison, Brenda Mickens, and ArthurLee Gray besustained,and the challenges to the ballots of JacquelineCreque,Raymond Medina,Clarence Mangin, andLee Walkerbe overruledExceptions were also filedby both theEmployer and the Intervenor to theTrial Examiner's findings,conclusions, and recommendations concerningthe alleged conflict of interest.IThe TrialExaminer recommended overruling the Employer's objec-tions to the conduct of the election and to conduct affecting the results ofthe election in their entirety.The TrialExaminer also recommended over-ruling the challenges to the ballots of Milton Andrews,McCullen Smith,Estelle Daniels, JuliaMiller,William Howard, Kenrich Chandler, HenryJefferson,and Virginia Gaines. In the absence of exceptions to these recom-mendations,we adopt thempro forma.We neither adopt nor reject the Trial Examiner's recommendation thatthe challenge to Gray's ballot be sustained.If upon the opening and countingof the ballots, the challenges to which are herein overruled,the revised tallyof ballots indicates thatGray's ballotisnot determinative,the issue isrendered moot. If his vote is determinative,the Board will consider the issueat that juncture.191 NLRB No. 48 HARLEM RIVERCONSUMERS COOPERATIVEREPORT ON CHALLENGES AND OBJECTIONSSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: The Employer is acooperative operating a retail supermarket at 2555 SeventhAvenue, New York City. It began operations about June 4,1968. Shortly thereafter, the Employer and Retail, Wholesaleand Chain Store Food Employees Union, Local 338, AFL-CIO, (hereinafter referred to as Intervenor), entered intonegotiations on a contract which culminated in the signing ofa contract on January 20, 1969. Before the contract wassigned, a strike had been narrowly averted, but unfortunatelyfor all concerned, the signing of the contract failed to resolvethe differences between Intervenor and the Employer, and onApril 21, 1969, the employees went on strike.On October 3, 1969, 777 Harlem Employees Union, anindependent organization of the Employer's employees fileda petition for an election which marked the genesis of thiscase.After a lengthy hearing, on April 10, 1970, the Boardissued a Decision and Direction of Election. At that time, thestrike and picketing had been in effect almost 1 year. In orderto preserve the rights of the strikers to vote under Section9(c)(3) of the Act, an election was held on April 20, 1970, 1day short of the anniversary date of the strike and picketing.The tally of ballots shows that there were approximately 48eligible voters. Of the ballots cast, 14 were cast for Petitioner,15 for Intervenor, and none against representation by theparticipating labor organizations. Fifteen votes were chal-lenged and the challenges were determinative.On April 22, the Employer filed timely objections to con-duct affecting the results of the election, and on May 22, theRegional Director for Region 2 directed a hearing before aTrial Examiner for the purpose of receiving evidence to re-solve the issues raised by the 15 challenged ballots and theobjections to the election. Pursuant to such order a hearingwas held before me on June 22, through June 25, 1970.At the time of such hearing, there was pending before theBoard a motion of the Employer to reopen the record topermit it to introduce evidence in support of its claim that theIntervenor should be disqualified as a representative of itsemployees because of a conflict of interest of the Intervenor.On August 21, 1970, the Board granted the motion and or-dered that the hearing be reopened. Pursuant to such order,further hearing was held before me on September 21, 22, and23, 1970.All parties were afforded full opportunity to participate inthis proceeding and to file briefs. The Employer and theIntervenor filed briefs which have been duly: considered.Upon the entire record in the case, and from my observa-tion of the witnesses, it is hereby found as follows:ITHE CONFLICT OF INTEREST ISSUEA. TheBasis of the ClaimThe Intervenor has been in existence well over 40 years andit represents, or seeks to represent,employees in the foodservice industry.Intervenor has about 15,000 members andover 1200 contracts.In the Harlem area, which is where theEmployer is located,the Intervenor has a contract with amultiemployer association known as the Associated Grocersof Harlem.Generally speaking,this is the contract adoptedby all operators of food stores in the area who recognizeIntervenor as bargaining representative of their employees.It has as officers a president,a secretary-treasurer, and arecording secretary,and it has an executive board consistingof about 40 members. It has six business agents who areelected by the members.Each business agent is in charge ofa particular territory within the jurisdiction of Intervenor.315Lenwood Joseph Overton (hereinafter referred to as JoeOverton) is the business agent in charge of the territory inwhich the Employer's store is located. He is alleged to havefinancial interests in a corporation known as Co-OrdinatedCommunity Service, Inc. (hereinafter referred to as CCS),which presents a conflict of interest in any possible dealingsbetween Intervenor and the Employer.Lawrence Joseph Overton (hereinafter referred to as LarryOverton) was a member of Intervenor's Executive Board un-til July 1970 when he resigned. He claims to be the owner ofa 25 percent interest in CCS and is the owner of grocery storesin the Harlem area. These ownership interests are alleged topresent a conflict of interest in any possible dealings betweenIntervenor and the Employer.Leonard Faust is brother-in-law to Joe and Larry Overtonand was a member of Intervenor until March 1968, and priorthereto he had served as a section chairman of Intervenor. Heis employed as a marketing supervisor by CCS. Such employ-ment is alleged to present a conflict of interest in any possibledealings between Intervenor and the Employer.CCS is a corporation engaged in providing marketing andmerchandising services for manufacturers of national brandproducts in the Negro market. Simply stated, CCS tries toinduce operators of supermarkets (such as the Employer) tofeature the products of its clients in their stores. Accordingto Cora Walker, legal counsel and former coordinator of theEmployer's operations, on May 27, 1968, just before the Em-ployer began operations, Joe Overton approached her in arestaurant and told her she was going about setting up thecooperative in the wrong way, that she was putting in CanadaDry instead of White Rock, McCormick's instead of Ehler's,and another item. (White Rock and Ehler's are firms repre-sented by CCS.) Overton asked Walker if she had been con-tacted by Hulan Jack (president of CCS) and when she saidno, Overton said he would have Jack contact her. On May 28,Leonard Faust visited the Employer's store and left his busi-ness card to be contacted. On May 29, Jack telephonedWalker about the merchandise in the store and was told towrite a letter. On May 31, a letter from Jack solicited theEmployer to consider the products of the firms representedby CCS.B. Analysis and ConclusionsIn the preceding section, I have merely set forth the basisof the Employer's claim of conflict of interest. It serves as ameans of introducing a preliminary legal issue which is raisedby the Employer's claim; namely, that the conflict of interestwhich the Employer asserts, exists, if attributable to anyoneat all, is attributable not to Intervenor itself, nor to its activi-ties, but to the personal activities of Intervenor's agents. TheIntervenor contends that it may not be disqualified fromrepresenting employees who desire representation by it be-cause of the personal activities, of its agents.It is evident at the outset that in at least one respect thisis not aBausch & Lombsituation; there the union was theowner of a competing firm; here it is the Union's agents'ownership interests which are challenged.' Similarly, inBam-bury Fashions, Inc., et al.,179 NLRB No. 75, the petitioneritself,not its agents, was engaged in the business of sellingapparel in direct competition with the employer with whomit sought bargaining rights.N.L.R.B. v. David Buttrick Co.,361 F.2d 300 (CA. 1), is also distinguishable from the instantcase because the alleged conflict was based on interests of'Bausch & Lomb Optical Company,108 NLRB 1555 To be precise, thecompeting firm was owned by members of the Union as stockholders, butthe Union actually controlled and operated the competingbusiness. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged affiliates of the certified local rather than personalinterests of its agents.In short, none of the conflict of interest cases has consid-ered the personal activities of a union's agents as a basis fordisqualification. There is one case, however, which persuadesme that it is inappropriate to disqualify a labor organizationbecause of the personal activities of its agents. InAlto PlasticsManufacturing Corporation,136 NLRB 850, the Boardrefused to consider evidence of corruption on the part ofunion agents on the ground that these were internal unionmatters outside of its statutory competence. As the Boardstated:The allegations made by the Intervenor, which itsought to prove through the records and documents ithad subpenaed, concern improper or corrupt practices inthe administration of internal union affairs. In titles Ithrough VI of the Labor-Management Reporting andDisclosure Act of 1959, Congress expressly dealt withsuch matters. It is particularly significant that the reme-dies provided in the LMRDA were given to individualemployees directly, and to the public through the mter-vention of the Secretary of Labor or the Department ofJustice.The theory underlying this type of remediallegislation is not to "illegalize"the organization itself,but to afford protection to all parties concerned by creat-ing specific Federal rights and remedies whereby theactivities of the organization and its officers and agentsare regulated and subjected to judicial review in thevindication of those rights. Had Congress desired tostrike directly at the organization itself, Congress wouldhave said so.Moreover, inLeedom v. International Union of Mine,Mill and Smelter Workers,352 U.S. 145, the SupremeCourt held that the Board did not have any impliedpower to withhold its processes from a union as aremedy for the filing of a false non-Communist affidavitby the union's president under Section 9(h) of the Act,as the only remedy for a violation of that section was theone provided in the Criminal Code. We believe the samerationale is applicable in the instant case. Congress pro-vided certain remedies in the LMRDA for parties ag-grieved as a result of unlawful activities in the conductof internal union affairs. It would be manifestly improperfor the Board to fashion a remedy under the NationalLabor Relations Act which Congress did not see fit toauthorize. There is not the slightest indication in theLMRDA that Congress intended to place the regulationof internal union affairs within the Board's province.Nor did Congress, in amending the -Act, seek to amendit in this respect. On the contrary, Section 603(b) of theLMRDA provides: " ... nor shall anything contained in[titles I through VI] . . . of this Act be construed to con-fer any rights,privileges,immunities,or defenses uponemployers, or to impair or otherwise affect the rights ofany person under the National Labor Relations Act, asamended." [Emphasis supplied.] 'Thus Congress gavevery explicit expression in the law to its intent that theBoard should not withhold its procedures or remedieswhere unions or employers, or their officers or agents,breached the obligations laid down in titles I through VIof the LMRDA.I am unable to see any real distinction between that andthis case. Like the petitioner therein, Intervenor is a labororganizationwithinthe meaningof the Act. While it actsthrough agents and is responsible for their conduct whenacting in their capacity as agents, it is distinct from its agentsand has rights that appertain to it as a labor organization. Itwas such rights the Board was recognizing inAlto Plastics,aswell as the right of the employees under Section7 of the Act"to bargain collectively,through representatives of their ownchoosing."To holdthat the employeesof theEmployer donot have the right to select Intervenor as their bargainingrepresentative because one of its agents has personal interestswhich conflict with his duties as agent of Intervenor woulddo violence to that right.Itmay be argued,however,thatAlto Plasticsis distinguish-able because the alleged corruption related to the administra-tion of internal union affairs,whereas here the activities ofIntervenor's agents have nothing to do with Intervenor's in-ternal union affairs; rather;such activities relate to a matterabout which the Employer has a serious concern because ofits possible effects on him.' Whatever factual differences theremay be in the nature of the agent's alleged disabling activities,the fact of the matter is that Intervenor has no conflict ofinterest,and in order to disqualify it inquiry must be madeinto the identity,authority, and integrity of its agents. Suchan inquiry appears to me to be clearly an inquiry into internalunion matters.Apartfrom the question of the statutory competence of theBoard to inquire into the personal activities of a labor organi-zation's agents in a proceeding under Section 9 of the Act, therule ofAltoPlasticsisa salutary one. A hearing into thepersonal activities of a union's agents can be a prolongedaffair, and there is almost no limit to the variety of disablingpersonal interests that may be urged,including as in this casea sibling relationship.In this case,a hearing which shouldhave been closed on June 25,closed on September 23. Thepreparation of this decision has been delayedby thenecessityto review and analyze the evidence presented on this addi-tional issue.After allthis, depending on the outcome of thechallenged ballots, it may very well eventuate that Intervenorwill have lost the election, and,all of this will have been fornaught. I say this not in criticism of the Board's decision tohold a hearing on the Employer'smotion,but only to empha-size the wisdom of applyingAltoPlasticsto an allegation thata labor organization is disqualified from representing em-ployees of an employer by reason of disabilities attributableto its agents rather than the organization itself.This is not tosay that any personal disqualifying characteristics the agentsmay have are not germane to the integrity of the collective-bargaining process, but only that the agent's disqualificationsare not germane to an initial determinationof theright of thelabor organization to participate in a Section 9 proceedingand to be certified if selected by ,a majority of the employees.If an agent of a certified union becomes involved in activitiesinconsistent with the proper operation of the collective-bar-gaining process, the Employer can always invoke the Board'spower to police the certifications it issues,as the Boardpointed out inAltoPlastics.Additionally, the agent's disabili-ties can be asserted as a defense to a refusal to bargain charge.Cf.N.L.R.B. v. Kentucky UtilitiesCo.,182 F.2d 810 (C.A.6).Whatever merit there may be to the foregoing,the fact ofthe matter is that the Board did direct a hearing and orderthat I make findings of fact and recommendations.I begin byaddressing myself to two main'questions: (1) Do the allegedagents of Intervenor whose personal activities form the basisof the assertion of a conflict of interest occupy positions withIntervenor which could be used to subordinate their ownpersonal interests for the interest of the employees whom'Actually, the Employer issuggestingthe possibleexistenceof corrup-tion in this case,too, because he refers to the possibility of the existence ofviolation of Section 302(b) of the Act. InChicago Pottery Co.,136 NLRB1247, the Board indicated that such matters do not disqualify a labor organi-zation from participation in a representation election HARLEM RIVER CONSUMERS COOPERATIVE317Intervenor seeks to represent; (2) are the personal activitiesof Intervenor's alleged agents such as to create a potentialconflict of interest. I answer both questions affirmatively,although only partly so with regard to the first question.As to the first main question, it was noted earlier that theactivities of three individuals have been brought into ques-tion: Joe Overton, Larry Overton, and Leonard Faust. I donot believe it is necessary to detail the evidence respecting thepositions which Larry Overton and Leonard Faust have oc-cupied in the past. Both have been section chairmen whichare not positions of significant authority.A section chairmanisnot an officer of the Union; the pay is nominal ($5 permonth) and the duties of the position are very limited inscope.While both Larry Overton and Leonard Faust haveattended negotiation meetings,it does not appear either thatthey played any role in the negotiations or that they had anyauthority to direct or guide the negotiations in any way.Thus, their status as section chairmen would not present adanger that their personal interests could infect the bargain-ing process.In the caseof Larry Overton, until July 15, 1970, he wasan executive board member of Intervenor and, from thisposition, the Employer asserts, in effect, that he could affectthe collective-bargaining process to further his own personalends. Since there are about 40 members on Intervenor's ex-ecutive board,it is doubtful that one member could influencethe entire Board to act in such a way to further his owninterests rather than the interests of the employees.However,it is not necessary to decide such an issue, because I ampersuaded that since July 15, 1970, the date he submitted hisresignation,Larry Overtonhas not been an executive boardmember.As the Employer asserts, there is ground for viewingOverton's resignation with suspicion and it appears that theresignation was submitted solely because of the pendency ofthis proceeding. Larry Overton's testimony about the circum-stances of his resignation is completely at odds with that ofIntervenor's President Julius Sum, and Sum's own testimonyis less than completely satisfactory. Be that as it may, I creditSum's testimony that he requested Overton's resignation andI find that Overton effectively resigned from the executiveboard on July 15, 1970, and is not now an agent of Inter-venor.' In these circumstances,there is no present basis forfinding a potential conflict of interest because of Larry Over-ton's personal interests and activities.If it develops,contraryto present indications, that Larry Overton has not effectivelyremoved himself from positions of authority with Intervenor,and, if his personal activities constitute grounds for disquali-fying Intervenor,procedures exist to protect the Employer."In the final analysis,this case reduces itself to Joe Overton.There is no question about Joe Overton's position and agency;he is a business agent of Intervenor with"exclusive controlor jurisdiction over the Harlem area." The Employer hasplaced great emphasis on this last-quoted phrase extractedfrom the witnesses,a phrase which Intervenor characterizesas a loose statement meaningless in the fact of constitutional'The Employeralso predicates its assertionof Overton's agency statuson the fact that Overtonwas a memberof the healthand welfare fund inwhich Intervenorparticipatesand thereisno evidence he resigned hispositionwith the fund.Julius Sumtestified that Overtonhas not attendedany meetingsof the fundsince his resignation as executive board memberand, in effect, that Overtonis no longer a member ofthe fund Icredit Sum'stestimony.Moreover,even were it establishedthatOvertonwas still amember ofthe fund, I would findsuch membership insufficient to constitutehim an agentof Intervenorfor any purposesbeyond those of the fund, andthose purposescould only be remotely connected to the collective-bargain-ing processCf.National Food Stores of Louisiana, Inc..186 NLRB No 12provisions of Intervenor which make the business agent sub-ject to the direction and supervision of the president andexecutive board.But the statement is not meaningless. Al-though Intervenor has six business agents, only Joe Overtonhas jurisdiction over the affairs of Intervenor in the Harlemarea, and the question is not,as Intervenor would have it,whether he is subject to the supervision of the president andexecutive board,or whether he has final authority to regulateIntervenor's affairs in his area of jurisdiction.Rather, thequestion is does he have sufficient authority to administer theaffairs of Intervenor in his jurisdiction that he could use thecollective-bargaining process to serve his own ends ratherthan the interests of the employees.In my judgment, therecan be no serious dispute that Joe Overton can substantiallyaffect collective bargaining and the interests of employees inthe Harlem area.The testimony of Julius Sum is uncontradicted that con-tract conditions are determined by the executive board andapproved by the membership and that a citywide contractgenerally prevails and new signatories sign a preprinted con-tract. In the Harlem area, new signatories agree to be boundby the contract between Intervenor and the multiemployerassociation,Associated Grocers of Harlem.Any variationsfrom this contract must be approved by the executive board.No business agent may execute a contract which varies fromthe standard contract without such prior approval.If this were the whole story, one might well conclude thatJoe Overton has no discretion in collective-bargaining mat-ters and his personal interests cannot impair the collective-bargaining process. But this is not the whole story.That hehas considerable discretion can be seen in the negotiationsbetween Intervenor and the Employer.Joe Overton was incharge of these negotiations and the agreement which wassigned on January 20, 1969, differed in significant respectsfrom the association contract.According to Sum,Overtonspoke to him about the proposed agreement and the varia-tions from the standard agreement and Sum told the execu-tive board and the board approved.It is evident,however,that both Sum and the executive board accepted Overton'srepresentations about the variations and the reasons thereforand made no independent inquiry about the negotiations. Ineffect, they deferred to Overton.In effect, the agreementrepresented the concessions and demands of Joe Overton. IfJoe Overton had personal interests to be served in his dealingswith the Employer he could very well have served them.But the foregoing treats the collective-bargaining processas though it began and ended with the negotiation of a con-tract. The execution of a contract might be termed as the realbeginning of the collective-bargaining process. The contractmust be administered;the union must see that its provisionsare lived up to; employee complaints must be adjusted. Thisis a fertile field for reaping personal gains and Sum's tes-timony indicates clearly that in this field Joe Overton is over-seer. For the foregoing reasons, therefore, I conclude that JoeOverton occupies a position which could be used to subordi-nate the interests of the employees to his personal interests.The second main question is whether Joe Overton is en-gaged in personal activitieswhichcreate a potential conflictof interest.The answer to that question depends on a deter-mination about the ownership of stock in CCS. As notedearlier, CCS is a corporation operating as a representative, ofmanufacturers of national brand products in the Negro mar-ket. According to Joe and Larry Overton, Joe Overton is notan officer, director, or stockholder of CCS; Larry Overtontestified he is the owner of 25 percent of the stock of CCS andis secretary of the corporation.Theodore Solomon(who alsotestified that Larry Overton is an officer of CCS and owns 25percent of the stock)is vice president and owns 25 percent of 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stockof CCS;Harry Rosenblum is treasurer and owns 25percent of the stock; the remaining 25 percent of stock isowned by Hulan Jack, president of CCS.The foregoing testimony, if credited, would dispose of anycontention that Joe Overton is an owner, officer, or directorof CCS. An examination of the records of CCS, however,compels a finding that Joe Overtonis, infact, the owner of25 percent of the stock of CCS and the testimony that LarryOverton is the owner is not deserving of credence.'CCS was incorporated in May 1964. According to a Certifi-cate to Corporate Banking Resolutions and Bank Agreementdated May 14, 1964, L. Joseph Overtonwas oneof the au-thorized signatories of CCS.On'January 25, 1966,a meetingof the board of directorsof CCS was held at which L. Joseph Overton presided aschairman of the board of directors. On January 21, 1966, L.Joseph Overton had received a check of $1,100as a commis-sion for services to CCS, which he endorsed over to CCS inpayment of 55 Class A shares and 1,045 Class B shares of $1per value each. On January 25, 1966, Stock Certificate 1 wasissued to L. Joseph Overton for the Class A shares and StockCertificate 1 for the Class B shares.On the same day, L. Joseph Overtonassignedthe Class Aand B shares to Emancipation March, Ltd., a corporationformed in September 1963, which Larry Overton described asa dormant corporation of which he was president and solestockholder. The certificate of incorporation, however, givesthe name of Joe Overton (Lenwood J. Overton) as the in-dividual for receipt of a copy of any process served on thesecretary of state.Between March 1965 and May 1970, CCS issued checkspayable to L,. Joseph Overtoninan amountbetween$20,228.10 and $25,111.25.6Many of these checks are inamounts identical to the amounts paid on the same dates tothe stockholders of CCS, Solomon, Jack, and Rosenblum.Business Agent Joe Overton's full name is Lenwood JosephOverton,and, sincehe normallysigns his name asL. JosephOverton, the documentary,evidence referred to above beliesthe testimony that Larry Overton is the stockholder of CCS.But Joe and Larry offer an explanation; namely, they havenames sosimilarthat both,on occasion,sign their names asL. Joseph Overton, the name that appears on the corporaterecords and on so many canceled checks.Larry Overton's full name is Lawrence Joseph Overton,but he asserts that he signs his name variously as L. J. Over-ton, Lawrence Overton, and L. Joseph Overton. Almost with-out exception, the checksmadepayable to L. Joseph Overtonas described were said to have been payable to and endorsedAt the time the instant hearing was held, records of CCS were in thecustody of the U. S Attorney for the Southern District of New York as aresult of subpenas served'on CCS upon request of a grand jury.Certain ofthese records were produced at the instant hearing by an Assistant U. S.Attorney who identified the records merely as records which had beenproduced by CCS pursuant to a grand jury subpena for corporate recordsof CCS.,In my judgment, this was sufficient authentication of the records forthe purpose of this proceeding and they were received into evidence andform.the basis of the conclusions that follow.Even were such records notadmissible in a court of law because of inadequate authentication,they wereclearly admissible in a representation hearing, which is investigatory innature, and wherein "The rules of evidence prevailing in courts of law orequity shall not be controlling " Section 102 66, National Labor RelationsBoard Rules & Regulation,Series 8, as amended6According to my calculations,' check stubs received into evidence ofchecks made payable toLJoseph Overtontotal $20,228 10 however, can-celled checks made payable to L. Joseph Overton total $25,111.25. It ap,pears that not all check stubs were placed into evidence Any discrepanciesthat may appear,or any omissions,are insufficient to effect the decisionheremby Larry Overton. In the main, these checks are said to havebeen Larry's share of the profits of CCS.I do not credit Joe and Larry's explanation that the L.Joseph Overton referred to in the records of CCS and whosename appears on the canceled checks is Larry Overton. Inevery instance where Larry Overton transacted business onhis own behalf, he signed his name as Lawrence J. Overtonor perhaps Larry Overton.' On the incorporation papers ofEmancipation March, Ltd., the agent to receive copies ofservice of process is Lenwood J. Overton, 312 ' West 125thStreet.While Larry Overton may claim the right to signhimself L. Joseph Overton, his name is not Lenwood J. Over-ton and his address is not 312 W. 125th Street. In any event,Joe Overton admitted he was the endorser of check no. 1529,and the records of CCS indicate the proceeds were used topay for the CCS stock. This stock was thereafter assigned toEmancipation March,Ltd., andsuch a transfer could onlyhave been made by Joe Overton.Additional proof that Joe Overton is the real owner of aquarter interest in CCS is the evidence that CCS paid hisDiner's Club bill.' On several occasions when a bill was paid,a separate check was made payable to L. Joseph Overton forthe balance of his share of the firm's profits so that his totalshare equalled the share received by his partners. It is admit-ted by both Joe and Larry Overton that he performed servicesfor CCS for which Joe was paid not by CCS, but by Larrythrough CCS. According to the Overtons, CCS was too nig-gardly to pay Joe Overton for his services and Larry Overtondirected that CCS pay moneys due and owing to him to hisbrother. It was as part of this arrangement that CCS paid JoeOverton's Diner's Club bills. I do not credit this story. In myopinion, the evidence discussed above, while not exhaustiveof the record, compels the finding that the monies paid to JoeOverton by CCS were paid tohim ashis share of the firm'sprofits.But even were I to accept the Overton's story, the conflictof interestissuewouldstill remain. If it is improper for JoeOverton to be a part owner of CCS because of the nature ofits business, as will be discussed below, it is improper for himto receive fees as a consultant for CGS. According to JoeOverton, the services for which he received fees consisted ofarranging block parties, helping design displays and emblemsfor softball games, and helping with community programs.He denied performinganyservices for CCS as a manufactur-ers' representative. I cannot credit him. The moneys paid toJoe Overton are too substantial and appear to have been paidwith too much regularity to represent payment for com-munity programs divorced from representation of the inter-'Certain recordsof CCS andEmancipation March appear to lend sup-port to the contention that Larry Overton, not Joe, Overton, is the ownerand officer of CCS and the owner of Emancipation March. Thus, minutesof a meeting of the board of directors of CCS, dated February 11, 1966, havean attached "Waiver of Notice of Special Meeting of Board of Directors ofCo-Ordinated Community Service, Inc " signed by Lawrence J Overton.An "Agreement among Stockholders" of the same date refers to LawrenceJ.Overton as president of Emancipation March. These documents alsocontain interlineations which show changes of the name L Joseph Overtonto Lawrence J. Overton. But if the L. Joseph Overton referred to was LarryOverton, there was no need for the interlineations. Other discrepancies orinexplicable entries could be averted to, but I see no need to do so. In myopinion, the docurpentary evidence which appears to show Larry Overtonto be the part owner of CCS is overwhelmed by documentary evidencewhich shows the contrary.8With its posthearing memorandum, the Employer submitted a photo-static copy of Joe Overton's application for a Diner's Club membershipshowing his occupation and account number. CCS check stubs indicateclearly that the Diner's Club bills paid by CCS were Joe Overton's bills. Noobjection has been made to the Employer's tender of the photostatic copywhich is hereby received into evidence as Employer's Exh 41 HARLEM RIVER CONSUMERS COOPERATIVE319ests of the clients of CCS. In any event, those moneys arederived from fees paid by manufacturers to CCS purportedlyso that CCS will procure acceptance of their products byretailers. To that extent, even on the Overton's admissions, itis in Joe Overton's interest that their products be accepted byretailers such as the Employer.In light of the preceding findings, it is necessary to considerthe nature of the disability assertedly created by Joe Over-ton's ownership of stock in CCS. The disability, if there isone, has two facets: (1) by virtue of his ownership of stock inCCS,-Joe Overton is in effect a partner with Harry Rosen-blum, the owner of several food markets, and with TheodoreSolomon, the executive secretary of a multiemployerassocia-tion of food market operators, all of which may be said to becompetitors withthe Employer; (2) by virtue of his ownershipof stock in CCS, Joe Overtonas an agent_of suppliers (poten-tionships present a conflict of interest?As a starting point for discussion, I construe the effect ofthe Board's order directing a hearing on the Employer's mo-tion to disqualify Intervenor to be that I evaluate the activitiesof Intervenor's agents asthough they were the activities ofIntervenor itself.Under this approach, the questions to beanswered are. can Intervenor be engaged in a business ven-ture with competitors of an employer whose employees itseeks to represent, although the business venture is not com-petitive with the employer's business, and/or can Intervenoract as agent of suppliers (potential, if not actual) of suchemployer.The general principles are clear. As the Board stated inBausch & Lomb, supra,a union must approach the bargain-ing table "with the single-minded purpose of protecting andadvancing the interests of the employees who have selecteditas their bargaining agent, and there must be no ulteriorpurpose." And the union may not acquire " ... a specialinterest which may well be at odds with what should be itssole concern ... that of representing the interests of the [Em-ployer's] employees."Bausch & Lomb, supra,1559.How-ever, before a finding of a conflict of interest will be made theEmployer has the "considerable burden" ofshowing that the"danger of a conflict of interest interfering with the collective-bargaining process is clear and present"N.L.R.B. v. DavidButtrick Company,399 F.2d 505, 507 (C.A. 1).With these principles in mind, I conclude that the mere factthat Intervenor, through Joe Overton, is engaged in a busi-ness venture with owners of competing stores is insufficientbasis to hold that Intervenor should be disqualified fromrepresenting the Employer's employees. The business ventureis not itself a competing one, so that all one can draw fromthe fact of the business relationship is that Intervenor enjoysan amicable and close relationship with competitors of theEmployer. This could well be true if the only intercoursebetween Intervenor and the Employer's competitors was thatarising out of the fact that Intervenor represented their em-ployees and had a collective-bargaining agreement with them.Conceivably, Intervenor and the Employer's competitorscould conspire against the Employer, but they are neithermore nor less likely to do so simply because they are engagedin a separate business venture. In my judgment, the Employermust show more than that.The foregoing assumes that the business venture in whichIntervenor is engaged through Joe Overton does not itselfraise questions of a conflict of interest. Thus, if Joe Overtonand the Employer's competitors were engaged in a businessventure as movie distributors, there would be no basis forfinding a conflict of interest. Such is not the case, however,when the business is one of a manufacturers' representativedealing in the goods which the Employer has occasion topurchase. It seems clear that because of the special interesthe has acquired in CCS Joe Overton may be tempted to makedemands, or grant concessions, not in the interests of theemployees Intervenor seeks to represent, but to further hisown interests. At the very least, " ... the situation created by[his] dual status is fraught with potential dangers."Bausch &Lomb, supra,1559. In my opinion, it is improper for a unionagent to have financial interests which require him to dealwith the Employer in a capacity other than as union agent.The employees he represents are entitled to his undividedloyalty and the employer is entitled to know that in his deal-ingswith the representative of his employees the relationshipwill be governed by the legitimate concerns of collective bar-gaining and not special concerns unrelated thereto.Summarizing the foregoing, I conclude that Joe Overton ispart owner of CCS, and, in light of the nature of CCS"busi-ness, such ownership interest (or the receipt of consultant feesas indicated above) is incompatible with the disinterestedrepresentation owed by Intervenor to the employees it seeksto represent. However, since in my opinion the Board lacksstatutory competence to direct a blanket disqualification ofIntervenor from seeking to represent the Employer's em-ployees because of the personal activities of Intervenor'sagents, I shall not recommend that Intervenor be disqualifiedexcept to the extent necessary to assure the integrity of anycollective bargaining that may ensue should Intervenor re-ceive a majority of the valid votes cast in the election of April20. Accordingly, in the event the results of the election heldon April 20 show that Intervenor received a majority of thevalid votes cast, I shall recommend that Intervenor not becertified as representative of the Employer's employees solong as Joe Overton is business agent in the Harlem area.I have considered an alternative recommendation wherebyJoe Overton would divest himself of his interest in CCS. JoeOverton has been business agent for'Intervenor for manyyears and it seems harsh to require that he be removed ifIntervenor continues to seek to represent the Employer's em-ployees.However, there can be no assurance that he woulddivest himself of his interest in CCS. It has been clearly shownin this hearing that Joe Overton and his brother Larry arewilling and able to trade on the similarity in their names toconceal the true ownership of a quarter interest in CCS. Inaddition, Joe Overton has as partners in CCS the owners offood stores with whom he negotiates contracts, including theexecutive secretary of the Associated Grocers of Harlem,with whom he bargains on behalf of the employees of theemployer-members of the association. He has been totallyinsensitive, or indifferent, to the conflict of interest inherentin such an arrangement insofar as it involves his duty torepresent the employees of his partners. For these reasons, itismy opinion that the disqualification of Intervenor cannotbe cured except by the removal of Joe Overton as businessagent in the Harlem area.One final word. It should be noted that I have made nofinding that there has been an actual abuse of Joe Overton'sobligation to the Intervenor and to the employees Intervenorseeks to represent. Such a finding is not, necessary for deci-sion.As the court held inN.L.R.B. v. David Buttrick Co.,supra, p.307, " ... it is the innate danger to be guardedagainst (and) the existence of this danger does not requireproof of abuse of trust, so long as there is sufficient power andtemptation to commit such abuse." I mention this becausecertain testimony was adduced in this case intimating that theinterests of Intervenor's agents in-CCS were at the root of theEmployer's labor difficulties rather than legitimate collective-bargaining differences.I am notsatisfied that this particularaspect of the case was fully litigated and since no useful 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose would be served by my making a finding in thisparticular I will eschew doing so.IITHE CHALLENGED BALLOTSA. The Employerand Petitioner ChallengesAs noted earlier, onApril21, 1969, certain employees ofthe Employer went on strike under the sponsorship or leader-ship of Intervenor.The strike was still in progress at the timeof the election and at the time of the hearing. Certain of thestriking employees cast ballots which were challenged by theEmployer and the Petitioner on the ground that they were nolonger employed by the Employer or were employed else-where.Milton Andrews:The ballot ofAndrews was challenged byboththe Employer and Petitioner on the ground he was nolonger employed by the Employer.It is undisputedthat An-drews was an employee of the Employer who went on strikeon April 21,1969. No evidence was offered to establish thatthereafter he abandoned the strike or found regular and sub-stantially equivalent employment elsewhere. Accordingly, Ishall recommend that the challenge to his ballot be over-ruled.'JosephGadison:The ballot of Gadison was challenged byboth the Employer and Petitioner on the ground he wasemployed elsewhere.It is undisputed that Gadison was anemployee of the Employer who went on strike onApril 21,1969. There is uncontradicted evidence that sometime there-afterGadison returned to work for the Employer althoughthe strike and picketing were still in progress,and in May1969 he was promoted from thejob of groceryclerk to thejob of appetizing manager. On August 30, 1969, he quit.On the'basis of the foregoing,it is clear that althoughGadison was a striker at the time the strike began on April21, 1969, he thereafter abandoned the strike when he re-turned to work for the Employer. Since he quit his employ-ment on August 30, 1969, and there is no evidence that hethereafter picketed or engaged in any other conduct indicat-ing that he was resuming his status as a striker,there is nobasis for a finding that he was a striking employee as of thedate of the' election.Accordingly, I find that Gadison wasineligible to vote, and I shall recommend that the challengeto his ballot be sustained.Jacqueline Creque and Brenda Mickens:Creque was a highschool student and a part-time employee of the Employerwho went out on strikeon April21, 1969. On February 12,1970,Creque became a part-time employee of Colonial Su-permarkets, ' Inc., and was so employed at the time of thehearing.At the time Creque obtained employment withColonial,she indicated that she was seeking only part-timeemployment through the monthof July,because she wantedtime off in August for personal reasons and because shewould probably be going to school thereafter.Mickens was a high school student and a part-time em-ployee of the Employer who went out on strike onApril 21,1969. She was employed by Colonial Supermarkets,Inc., asa full-time cashier in August 1969, as a replacement for anemployee on vacation,and was so employed until September1969. Since that time, Mickens has not been employed else-where and has not sought other employment.Since Septem-ber 1969, Mickens has been a full-time day student at Ford-ham University.Although the issue of Creque's and Mickens'eligibility wasraised in the context of their status as strikers, the Employercontends units brief that the challenges to their ballots shouldbe sustained on the ground that they are students and it isIn its brief, the Employer conceded this challenge should be overruled.established Board policy to exclude from a unit students whowork only during their vacations.In the case of Creque, the record does not support a findingthat on the date of the election she was a full-time studentemployed only during vacation periods. On the contrary, onthe date of the election, Creque was a high school student anda regular part-time employee, the same situation she had beenin as an employee of the Employer before the strike. The onlybasis for finding that she had changed her status was thetestimony that she intended to quit and probably go to schoolat a timeafter the election.It is established Board policy thateligibility to vote is based on an employee's status on theeligibility payroll date and on the date of the election, and hiseligibility to vote is not affected by the fact that he intends toquit after the election.Personal Products Corporation,114NLRB 959, 961. Accordingly, as Crequewas a regular part-time employee on the date of the election, and there is noevidence she had abandoned interest in her struck job, I findthat she was eligible to vote, and I shall recommend that thechallenge to her ballot be overruled.Mickens' case is different. On the date of the election, shewas a full-time college student. She was not employed andhad not been employed since she had begun her college edu-cation. She was not seeking employment. In my judgment, itis clear from Mickens' conduct that she has abandoned em-ployment in order to attend college and that had she beenemployed by the Employer in September 1969, she wouldhave resigned her job to attend college and would not havebeen employed on the date of the election. In my judgment,her testimony that she still considered herself a striker andwas ready to return to work on the date of the election if thestrike had been settled is not deserving of credence and I donot credit it. I find that on the date of the election Mickenswas a full-time college student who did not share a com-munity of interests with the employees in the unit, and I shallrecommend that the challenge to her ballot be sustained.Arthur Lee Gray:It is undisputed that Gray was an em-ployee of the Employer who went on strike on April 21, 1969during the evening balloting session, an individual claimingto be Gray cast a ballot which was challenged on the groundthat he was not the Arthur Lee Gray who had been employedby the Employer.10Cora Walker testified that during the evening ballotingsession while in the front area of the store she observed a tallfellow come into the store whom she did not recognize andshe called out to him to ask him where he was going. He toldher he was going to vote. She told him that he had neverworked in that store and could not come in there to vote. Theman continued I towards the voting area which was in thebasement, and 'he cast a challenged ballot." When he re-turned,Walker, approached him and the Board agent andasked the Board agent to get some identification from himbecause he had never worked in the store. According toWalker, at this time Joe Overton was saying that the man wasArthur Lee Gray and Walker was replying "You know damnwell he is not Arthur Lee Gray." Overton told her that wasthe man who had produced himself for union membershipand that was the man that he thought was Arthur Lee Gray.10Theballot was also challenged on the ground the voter was employedelsewhere, but the record contains no evidence to deprive Gray of his statusas a striker eligible to vote if he was in fact the Arthur Lee Gray employedby the Employer.11Walker, of course, did not observe this, but it is evident the individualcast a challenged ballot. Lurlene Lowe, observer for the Petitioner, de-scribed a dispute about an individual voting which suggested the sameincident described by Walker except that she testified the individual cast anunchallenged ballot. She was either mistaken or was referring to some othervoter I attach no weight to her testimony on this issue. HARLEM RIVER CONSUMERS COOPERATIVE321The man went out the door and Overton followed him. Afterthe polls were closed, this man was present for the ballotcount, and Overton offered a social security card to the Boardagent as proof of the voter's identity. Walker did not knowwhether the Board agent took the card, but she persisted inher argument that the voter in question had never worked forthe Employer, that Arthur Lee Gray was a young school kid,whereas the man in question was a man in his 20's, and thatthe contrast between him and Gray was very great.Arthur Lee Gray did not testify. The Employer claimed tohave made several unsuccessful efforts to locate him. Inter-venor did not represent that it made any efforts to locate theman who voted, but on the last day of the first part of thehearing it represented that Gray had been at the picket linethat very morning, that he had heard there was concern abouthaving him appear at the hearing, and that he would meetOverton the following morning at the hearing. This represen-tation was made to me at 3:30 p.m. on the 4th day of hearingand based thereon Intervenor requested adjournment to thefollowing day to permit it to produce Gray. I denied therequest. The attorney for the Employer had indicated hisinability (for personal reasons) to attend a hearing the follow-ing day, a Friday. Intervenor had failed to take any stepsprior to hearing to assure Gray's presence at the hearing, andeven at the time of the request for adjournment no assurancecould be given that the man who had cast the challengedballot would be produced.If the testimony of Cora Walker is believed, and there is noreason not to believe it, the voter who cast a challenged ballotas Arthur Lee Gray was not Arthur Lee Gray. In the absenceof evidence to the contrary, I so find, and I shall recommendthat the challenge to the ballot cast by an individual purport-ing to be Arthur Lee Gray be sustained.Ramon Medina, Clarence Mangin, Lee Walker:The bal-lots of Medina and Walker were challenged on the groundthey were supervisors."Z Each was a department manager, andeach was responsible for the operation of his department.Much of the testimony received in this regard was too conclu-sionary in form to use as a basis of decision. To say that a manis responsible for the operation of a department is no moremeaningful than to say he is responsible for the operation ofa machine. In either case, one must determine whether suchresponsibility requires that the individual exercise the super-visory functions delineated in Section 2(11) of the Act.Certain of the duties of the department managers areclearly not supervisory. In this category are such duties asordering supplies and adjusting prices which do not involvethe supervision of the Employer's employees. If Medina,Mangin, and Walker are disqualified from voting becausethey perform such functions it would have to be because theperformance of such functions renders them "managerial em-ployees." However, the record indicates clearly that the de-partment managers have not been vested with discretion inthese matters, independent of established policy, but ratherthat they follow prescribed procedures. Thus, the Employerselected the suppliers and the only function of the departmentmanagers was to place their orders with these suppliers. Eachdepartment manager had a margin of profit to maintainwhereby prices were fixed by a predetermined formula towhich he was expected to adhere. In Walker's case, he wouldobtain prices from a representative of Supermarkets General,Inc., a retail chain which was assisting the Employer in itsexperiment in community cooperative retailing. I, therefore,'IMedina, Mangin, and Walker joined the strike and Medina was chal-lenged on the additional ground that he was employed elsewhere and hadtherefore lost his status as an economic striker The evidence does notsupport such a finding If Medina is not a supervisor, he is eligible to votediscount the testimony about the responsibility of the depart-ment managers to run their departments insofar as it pur-ported to show managerial functions. In my judgment, suchtestimony was insufficient to warrant a finding that the de-partment managers are managerial employees according tothe tests set forth inRetail Clerks International Assn v.N.L.R.B.,366 F.2d 642, 644-645 (C.A.D.C.).As to those matters which do involve supervisory criteria,I discount the testimony respecting the authority of depart-ment managers to direct the work of employees. It is clearthat such direction was routine and did not require the exer-cise of independent judgment." The provision in the em-ployee handbook that "Employees must follow orders anddirectives issued by the Store Manager or DepartmentManagers" does not require a contrary finding.Apart from their authority to direct the employees in theperformance of their duties, the department managers arealleged to have had the authority and responsibility to pre-pare the work schedules of the employees in their depart-ments, and, according to Cora Walker, not only did they infact prepare the work schedules, but also, they had authorityto schedule employees to work overtime. According toMedina and Mangin, Store Manager Holmes prepared thework schedules. Medina testified that his own schedule wasprepared by Holmes who consulted Medina only about hisday off. Walker testified he made out the work schedule, butthe store manager would not follow it.As to the hiring and firing of employees, Cora Walkertestified that Medina requested the hiring of Manuel Rivera;that he hired Angel Quinones to whom he had promised ahigher rate of pay than the Employer's policies called for; thathe recommended hiring of one Copeland and later recom-mended his discharge; and that he recommended transfer ofLeonard Washington from his department.Medina did not testify about the hiring of Angel Quinones,Manuel Rivers, or Copeland; he was not certain about re-questing that Washington be transferred out of his depart-ment, and he denied recommending that either Washingtonor Copeland be discharged.CoraWalker testified that department manager LeeWalker recommended the hire of William Oliphant, ArthurLee Gray, and Sam Richardson. Lee Walker denied recom-mending the hire of Oliphant and Gray and testified thatRichardson was his nephew and his only role in his hiring wasto tell the Employer of Richardson's availability and he washired afterWashington was fired. As to Washington, whoworked in Walker's department for a time, Walker testifiedthat he suggested time and time again that Washington betaken out of his department and he was transferred only afterthe store manager made his own observations.Cora Walker testified that Dairy Department ManagerMangin recommended the hire of Tony Callwood. Mangindenied this and also denied that he recommended that Call-wood receive an hourly rate of pay higher than Mangin re-ceived.Conflicts in testimony are never easy to resolve and evenless so when the witnesses are as partisan as they were in thiscase. Cora Walker is a founder of the Employer and has beenits spearhead ever since. I have found her to be a crediblewitness. On this issue, however, I believe her testimony repre-sented more her rationalization of the meaning of incidentsi'It is noteworthy that for many months since the strike the Employerhas been operating without supervisors except for the coordinator While thestrike has altered conditions, the Employer did have 22 employees on thepayroll for the week ending April 4, 1970, only 1 less than the week preced-ing the strike if Medina, Mangin, and Lee Walker are found to be super-visors 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich involved Medina, Walker, and Mangin than an accu-rate factual statement of those events. I also believe that shedescribed incidents about which she, did not have first-handknowledge. For example, I credit Medina, Mangin, andWalker about the work schedules insofar as they indicatedthat the storemanagerdecided what the work scheduleswould be and that they had no discretion in the matter. I note,for example, that Joseph Gadison who was designated appe-tizingmanager after the strike started quit his employmentbecause he resented the fact that he had to take his own lunchat a scheduled time.As to the hiring of employees, I do not believe that the roleplayed by the departmentmanagerswas a supervisory role.They had no independent authority to hire and appear tohave done no more than tell Cora Walker when they knewof an applicant who might be suitableas inthe case of LeeWalker telling the Employer about his nephew Richardson.The case of Angel Quinones appears to be different; it appearshe was hired by Medina and Cora Walker subsequentlyratified what he had done. In my judgment, a finding ofsupervisory status should rest on more than a single instancewhich can be attributed to special circumstances.As to the firing of employees, I believe the record estab-lishes an independent evaluation by Cora Walkerof anyrecommendations to discharge. The case of Leonard Wash-ington isa case in point. According to Cora Walker, Wash-ingtonwas transferred at the request of Medina. However,from her own testimony, one can readily see that Washing-ton'swork performance was independently evaluated notonly by Cora Walker, but also by the storemanager.As CoraWalker testified:Yes, he [Washington] was a boy who had a problemand we tried to work with him; that is why he stayedrather than just be kicked out completely. When it cameto-since you mention him, Holmes did not want to lethim be moved because he said he would be a problemanywhere, and Medina should keep him in his depart-ment.(This testimony confirms that of Lee Walker that he sug-gested repeatedly thatWashington be transferred from hisdepartment and he was transferred only after the storemanager made his own observation.)In the final analysis, I am persuaded that Mangin, Medina,and Lee Walker are not supervisors by factors more signifi-cant than an evaluation of who fired whom. The store in-volved in this proceeding represents an experiment by themembers of a community to set up and operate a store theybelieved would be more responsive to the needs of the com-munity than existing business organizations had been. Thesecommunity members who became stockholders of the Em-ployer were inexperienced and had to contract for expertadvice and training from a corporation which was itself en-gaged in retailing food and other products. The operation wasbegun with inexperienced employees and a plan or hope totrain employees drawn from the community to becomemanagersof the business. In these circumstances, it is evidentthat supervisory authority would not be lightly conferred ontrainees. That it was not is evident from the fact that thevarious' operations of the store were made subject to thesupervision of committees made up of stockholders, theboard of directors, the store manager; the assistant manager,and the department managers.'" It was this group, and not thedepartment manager, which was to exercise supervisory au-thority. One can see layers of supervision in this arrangement;the committees, Cora Walker, the store manager, and theassistantmanager. Exclusive of the meat department, theEmployer had 26 employees before the strike. To add threemore supervisors to the hierarchy of supervisors just men-tioned wouldmean anextremely high ratio of supervisors toemployees.This is borne out by the size of the employee complementin the departments headed by Medina, Mangin, and Walker.In the dairy department, there was one employee besidesMangin;in the appetizing department,Medina was assistedby one full-time and two part-time employees; in the producedepartment,Walker was assisted by one full-time and twopart-time employees.As to the rates of pay received by the departmentmanagersthey are not significantly higher than the rates of pay of theemployees, and, in the case of Mangin, he received 5 cents perhour less than the employee he allegedly supervised."Moreover,it isundisputed that the three department headsspent a substantial part of their working time doing the samework as the employees they supervised; that is, they unloadedsupplies, stocked cases, waited on customers, etc. Addition-ally, they were subject to assignment to perform similar du-ties in departments other than their own as needed.On the basis of the foregoing and the entire record, I con-clude that Mangin, Medina, and Lee Walker are not super-visors within the meaning of Section 2(11) of the Act, and Ishall recommend that the challenge to their ballots be over-ruled.B.Challenges of Intervenor Local 338Local 338 challenged the ballots cast by three employeeson the ground that they were not employed in the unit.McCullen Smithwas hired on September 2, 1969, and wasemployed on a full-time basis as of the cutoff date and on thedate of the election.Estelle Danielswas hired on September 29, 1969, and wasstill employed on the cutoff date and on the date of theelection.JuliaMillerwas hired on April 1, 1970, andwas stillemployed on the cutoff date and on the date of the election.In its brief, Intervenor does not discuss these challenges,but it appeared from the examination of witnesses at thehearing that Intervenor challenged these voters on theground that they were meat department employees who, byagreement of the parties, had been excluded from the unit inthe Board's Decision and Direction of Election.No evidence was offered in the hearing before me thatSmith, Daniels, and Miller were meat department employees,but in the original hearing Smith and Daniels testified thatthey were then employed as meat wrappers. However, theywere not fully examined on this point and their testimonymust be evaluated against the evidence of their employmentrecords which show them, as well as Miller, as having beenhired as clerks. Their testimony must also be evaluatedagainst the testimony of the Employer's witnesses thatshortly after the strike began, the meat department employeesjoined in the strike or ceased coming to work and since thattime the meat department has not been operated on a regularbasis.Meat is sold,but freshmeat is sold on an irregular basisdepending on the availability of a butcher who will cut meatwhen the store is closed. When meat is available, all em-ployees assist in wrapping the meat for display and sale.11In November 1968, all employees working more than 3 months, in-cluding department managers, had received a 17-1/2-cent-per-hour increaseand those with less than 3 months' employment had received 12 1/2 cents11Half the time the committees met without the department managersper hour more.The store manager and assistant manager did not receive thisMangin hardly ever attended committee meetingsincrease HARLEM RIVER CONSUMERS COOPERATIVE323On the basis of this testimony,I conclude that at the timeof the election there were no meat department employeeswithin the meaning of the Board'sDecision and Direction ofElection.Accordingly,I shall recommend that the challengesto the ballots of Smith,Daniels, and Miller be overruled.The ballots of William Howard,Kenrich Chandler, HenryJefferson,and Virginia Gaines were challenged on the groundtheywere not employed on the cutoff date.April 4,1970, wasthe cutoff date for eligibility.Howard and Chandlerwere hired on February 2, 1970, andhave been continuously employed since that date.Henry Jeffersonwas hired on January 19, 1970,and hasbeen continuously employed since that date.Virginia Gaineswas hired on September 15, 1969, and hasbeen continuously employed since that date.On the basis of the foregoing,I find that Howard, Chan-dler, Jefferson,and Gaines were employeesof theEmployeron the cutoff date for eligibility and on the date of the elec-tion.Accordingly,I shall recommend that the challenges totheir ballots be overruled.IIITHE OBJECTIONSA. Conduct of Election1.At the morning session of the voting the Board agentassisting the agent-in-charge informed the company's ob-server that she could not hold in her hands a list of nameswhich contained instructions respecting the making of chal-lenges.As a result of the Board agent's statement,the ob-server put the list away and consequently was unable to fol-low instructions.2.At the commencement of the voting and when the firstchallenge was made by the company's observer, the sameBoard agent informed both the Company's observer, and thePetitioner's observer that, as he expected both of them tomake the same challenges, he would permit only one of themto challenge. Since the Petitioner's observer was the first ob-server in point of order he asked- her for her challenges first.As a result, the Company's observer was not able to make anychallenges, although it is clear that more than one party maychallenge a voter during an election.As a consequence, cer-tain challenges which had been intended to be made by theCompany's observer were not made.The foregoing occurred during the morning session only.At the request of the company's attorney the agent-in-chargereviewed the matter with the observer prior to the opening ofthe polls for the evening session and advised them of thecorrect procedure.On the morning of the election, as the, voters started tocome in, Susan McBean,the Employer's observer,was seatedat the observer's table with a list before her indicating whichvoters the Employer had instructed her to challenge. McBeantestified she was about to challenge a voter when a Boardagent assisting in the conduct of the election told her, and thePetitioner's observer as well, that she could not have anypapers on the table. McBean placed the list on her chair andsat on it. According to McBean,the Board agent also told herand the Petitioner's observer that only one of them couldchallenge voters and that was the observer for Petitioner.Because of these instructions, McBean claimed she failed tochallenge three voters: Milton Andrews, David Holford, andWilliam Oliphant. In the evening balloting session, the Boardagent in charge of the election rescinded the instructionsgiven in the morning, McBean was permitted to place the listof voters to be challenged before her, and she was told shecould challenge anyone she wanted regardless of the fact thatthe voter might have been challenged by someone else.I conclude that the instructionsof theBoard agent to theobserver that they were not permitted to have lists other thanthe official eligibility list do not warrant the setting aside ofthe election. The first list given to McBean by the Employerwas aduplicate of part of the official eligibility list," whichcontained check marksby thenames of the employeesMcBean was to challenge. Although the Board indicated inBear Creek Orchards90 NLRB 286, that the denial to anobserver of the use of a list of names of employees to bechallenged constitutes grounds for setting aside an election,the Board has also indicated that the same holding was notwarranted where the list which the observer had in his posses-sion was a duplicate of the official eligibility list. As the Boardstated:Here the union observer sought to use a duplicate ofthe official eligibility list, contrary to the procedure setforth in the "Instructions to Election Observers" givento the parties before the election, which prohibited anyobserver from keeping "a list of those who have or havenot voted." While it is vital to preserve an observer'sright to challenge,- it is equally important that rules in-suring smooth and orderly election proceedings be ad-hered to. In our opinion, a duplicate of the official eligi-bilitylistwith the names of voters intended to bechallenged marked thereon was not the type list contem-plated in theBear Creek Orchardsdecision.Accord-ingly, in agreement with the Regional Director,we over-rule this objection."The Employer asserts that McBean's list was not the offi-cial eligibility list, because that consisted of two sheets ofpaper, and McBean had only one.Inmy judgment, theBoard's reasoning inMilwaukee Cheeseapplies whether theobserver had a duplicate of the entire official eligibility list oronly a part of it.It should be added that in the case the Board agent's in-struction to McBean was provoked by the fact that she wasusing her list in direct contravention of the rule against keep-ing "alistof those who have or have not voted." Thus,McBean admitted that she put a check mark by the name ofDollista Valentine who voted. The Board agent saw her dothat and that is when he told her she could not have the paperin front of her."The'objection relative to the Board agent's statement to theobservers, about their right to challenge voters poses an initialquestion as to exactly what it was the Board agent said. TheBoard agent did not testify.McBean, the Employer's observer, testified, in effect, thatthe Boardagenttold her and the Petitioner's observer thatonly one of them could challenge voters, and, since Peti-tioner's observer was challenging voters, she could not chal-lenge anybody. For this reason, she did not challenge anyvoter in the morning session.I do not believe the Board agent told McBean shecouldnotchallenge anyone. Rather, a reconstruction of all of McBean'stestimony and that of Lurlene Lowe, Petitioner's observer,compels a finding that the Board agent, in the mistaken beliefthat McBean and Lowe had identical challenge instructions,told them to decide which of the two would make the chal-lenges. Thus, Lowe testified that the Board agent said, "Since16The official eligibility list consisted of two sheets received in evidenceas Bd. Exhs. 3A and 3B. Exh. 3A contained the names of employees of theEmployer for the week ending April 4, 1970; Exh. 3B contained a list of theemployees of the Employer for the week ending April 19, 1969, and was infact a list of the names of the sinkers.Milwaukee Cheese Company,112 NLRB 1383, 1384.sThe Petitioner's observer also made notations on her list of those whohad voted. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou two are representing the same people, andyou probablywould be challenging the same person,itwouldn't be neces-sary for you to challenge the same person at the same time."In her preheanng statement,McBean described his instruc-tions as follows:During the morning session,the same board agentrefused to let me challenge any voter,ifthe observer forthe 777 Harlem Employees Union challengedsuchvoter.[Emphasis supplied.]It is clear from this that the Board agent did not intend toprohibit any observer from challenging a voter not challengedby another observer.However, he did not explain this, andMcBean understood his instruction to mean that she couldnot challenge any voter once an election had been made byher and Lowe thatLowewould exercise the challenge right.I cannot hold that her understanding was an unreasonableone, and,since it was caused by the Board agent,the electionshould be set aside if it appears that it had any effect on theresults of the election.I conclude that it did not.The voters to be challenged were all strikers presumptivelyentitled to vote(PacificTile and PorcelainCompany,137NLRB 1358),and there is no evidence to overcome thatpresumption by a showing that they had abandoned theirinterest in their struck jobs.According to McBean, shemissed three challenges as a result of the erroneous directionsof the Board agent:Milton Andrews,David Holford, andWilliam Oliphant." Andrews did vote and his ballot waschallenged,but McBean claimed he was challenged only byPetitioner and she inserted the standard challenge symbol"C" by hisname only because she knew Petitioner had chal-lenged his ballot.As toHolford and Oliphant,all that ap-pears is thattheyhad accepted employment at Cam's FoodMarket at a higher rate of pay thantheyhad received beforegoing on strike. This is insufficient basis to warrant a findingthat they had abandoned the strike."As toall the strikers,the fact that they voted is an indication of their interest.In addition to the foregoing circumstances,considerationmust be given to the possible effects of the direction of asecond election on the voting rights of the strikers. UnderSection 9(c)(3) of the Act, replaced strikers are eligible to votein any election held within 1 year of the date of the com-mencement of the strike.In order to avoid the possibility ofdisfranchising some 26 strikers in this case,the RegionalDirector expedited the conduct of the election and it was heldone day before the anniversary date of the commencement of" According to the check marks by the names of strikers on Emp Exh.6,McBean should also have challenged Nelcenia Tartt, Vivian Dixon, andLincoln Scott, all of whom voted without challenge. There is no showingthatMcBean's failure to challenge them was attributable to the Boardagent's direction and such a finding would be at odds with McBean's tes-timony above. In Tartt's case, McBean said she had not been instructed tochallenge her Tartt was the Intervenor's observer and it is inconceivable shewould have accepted such a task had she abandoned the strike The Em-ployer offered no evidence that she had. As to Vivian Dixon, in her prehear-ing statement McBean stated Dixon voted at the evening session At thetime, the direction given in the morning had been revokedMoreover,evidence offered relative to other employment obtained by Dixon is insuffi-cient to overcome the presumption of her eligibility to vote There is noevidence respecting Scott.20The Employer asserts that if Holford and Oliphant had been chal-lenged in accordance with the instructions given McBean, ".undoubt-edly a more extensive investigation into their eligibility to vote would havebeen permitted by the trial examiner " The record indicates that the Em-ployer was permitted, over objection of Intervenor, to offer any evidence hehad respecting the eligibility of Holford and Oliphant and his examinationof witnesses was curtailed long after it was evident that he had no evidencebut was attempting to conduct his investigation at the hearingthe strike.21 By so doing, no investigation was required as towhether or not the strikers had been replaced because theywere eligible to vote unless rendered ineligible by reason ofsome other rule.The one year period has now long expired and in anysecond election the strikers would be ineligible to vote if theEmployer could show they had been replaced, as it appearshe could as to nearly all of them. (As noted earlier, at the timeof the election the Employer had 22 employees, and therewere only 26 strikers.) In these circumstances, it appears tome that an election should not be set aside absent a showingthat the irregularity which occurred did in fact affect theresults of the election.For all the foregoing, I shall recommend that this objectionto the conduct of the election be overruled.B.Conduct Affecting the Results of the Election1.Notwithstanding the directions of the Board agent-in-charge to all parties that there was to be no electioneering onSeventh Avenue between 147th Street and 148th Street, aswell as on 147th and 148th Streets directly contiguous to thevoting premises, the Intervenor caused pickets to patrol infront of the entrance way to the voting area carrying picketsigns between the hours of 9 a.m. and 7 p.m., inclusive. Thiswas done even though Mr. L. Joseph Overton, the Inter-venor's business agent was aksed to restrain from picketingon election day. Such picketing is a most blatant form ofelectioneering, contrary to the instructions of the Boardagent.2.Many months prior to the election the Intervenor hadcaused to be parked directly in front of the supermarket inwhich the voting took place a mobile home trailer which wasused, and known by all concerned to be used, during all ofthat period as the Intervenor's headquarters in connectionwith the strike and picketing it was conducting. During theentire day of the election, including the voting hours in boththe morning and the eveningsessions, such headquarters wasparked on the east side of Seventh Avenue in front of thesupermarket, that being thesame sideof the avenue on whichthe supermarket is located. Supporters of the Intervenor werepresent in said headquarters during the entire day. Any voterproceeding to the entrance of the voting premises from 147thStreet had to pass the Intervenor's headquarters. The pres-ence of such headquarters during such time also amounted toelectioneering.3.While the polls were still open in the evening, a largenumber of the strikers and their supporters congregated di-rectly in front of the entrance way to the voting area. Anyoneentering the voting area to vote had to pass this group. Suchactivityalso constituted electioneering contrary to theBoard's instructions.All of the conduct objected to was designed to solicit votesin favor of the Intervenor.There is no factual dispute about these objections. TheIntervenor had been conducting picketing of the Employersince April 21, 1969, and'for many months prior to the elec-tion in conjunction with its picketing, the Intervenor hadstationed a mobile trailer in front of the Employer's store. Onthe day of the election, the situation continued unchanged,except that there was no picketing during the voting periods(7 a.m. to 8 a.m. and 7 p.m. to 8 p.m.) which were before thestore opened at 9 a.m. in the morning and after it closed at7 p.m. in the evening. However, there is uncontradicted tes-d1Cf.Kingsport Press, Inc.,146 NLRB 1111, fn. 4 HARLEM RIVER CONSUMERS COOPERATIVE325timony that during the evening session, at least 10 pickets"and Joe Overton were standing at or near the entrance to thestore which prospective voters had to use in order to get tothe polling place in the basement of the store.The Employer contends that the picketing, the presence ofthe mobile trailer, and the "massing" of pickets in front of theonly entrance to the store and thence to the polling areaconstituted conduct sufficient to destroy the requisite labora-tory conditions for a free and fair election. I do not agree.There are two facets to the Employer's contention, one ofwhich is that in disregard of the Board agent's instructionsthe Intervenor engaged in electioneering in the no-election-eering area, which was defined as the area along the front andside of the Employer's store. The Employer does not pointout, however, in what way the Intervenor engaged in election-eering. The picketing was not electioneering if for no otherreason than that there was no picketing while the polls wereopen. As to the mobile trailer, it had been in front of the storefor several months and there is no showing that any postersor signs were placed on it on the day of the election to attractany prospective voters. As to the group of "pickets" at theentrance, there is no showing that they spoke to any prospec-tive voter.The other facet of the Employer's contention is that thiscombination of circumstances (that is, the picketing on theday of the election, the omnipresent trailer, and the "massed"pickets) tended to create an apprehension in the minds of thevoters and may have "frightened away potential evening vot-ers."In my judgment, the picketing and the trailer cannot formthe basis for such a conclusion. The Intervenor had beenengaged in a strike and picketing for 1 year less 1 day. Topredicate a finding of election interference on the exercise byemployees of their right to strike and to picket in support ofthe strike would be a serious infringement on that right.Moreover, it is interesting to note that the Intervenor, not theEmployer, was opposed to the holding of the election at thestore.11The term "pickets" is used loosely and for descriptive purposes and isnot intended to contradict the stipulation of the parties that there was nopicketing when the polls were openThe testimony about the number of "pickets" at the storeentrance presents a closer question because the presence ofsuch a number of union supporters could very well deter anemployee from entering the store to vote. Nevertheless, I donot believe the testimony on this score is sufficient to warrantsetting aside the election. The testimony shows only that anumber of "pickets" were at the store entrance. There is noindication how long they were there and no showing that theyin fact interfered with any voter. In this connection, it shouldbe noted that nonstriking employees (who would be the onlyones to be deterred by massed pickets) were inside the storeduring the voting periods; that is, if they voted in the morn-ing, they stayed in the store to work; and, if they had notvoted in the morning, they were at work waiting for the storeto close in order to vote. The Employer asserts that fourpersons did not vote. He does not identify them and no evi-dence was offered at the hearing to show that they attemptedto vote. Under the circumstances of this case, I find that theEmployer has failed to establish that Intervenor interferedwith the conduct of a free and fair election.Summary of Findings and Recommendations1.Joe Overton is an agent of Intervenor and he has anownership interest in Co-Ordinated Community Service,Inc., which creates a conflict of interest with his obligationsas Intervenor's agent in the representation of the Employer'semployees. I recommend that in the event the revised tally ofballots (after opening and counting the challenged ballots onwhich the challenges have been overruled) shows that Inter-venor received a majority of the valid votes cast certificationof Intervenor as representative of the Employer's employeesbe withheld so long as Joe Overton is business agent withauthority and control in the Harlem area.2. I recommend that the challenges to the ballots of JosephGadison, Brenda Mickens, and Arthur Lee Gray be sustainedand that the challenges to the ballots of Milton Andrews,Jacqueline Creque, Ramon Medina, Clarence Mangin, LeeWalker, McCullen Smith, Estelle Daniels, Julia Miller, Wil-liam Howard, Kendrich Chandler, Henry Jefferson, and Vir-ginia Gaines be overruled.3. I recommend that the Employer's Objections 1 and 2 tothe conduct of election, and Objections 1, 2, and 3 to conductaffecting the results of the election be overruled.